Citation Nr: 0034027	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-21 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel

INTRODUCTION

The veteran served on active duty from December 1943 to 
November 1945 and was a prisoner of war of the German 
government from December 1944 to March 1945.  The veteran 
died in January 1998, and the appellant is his surviving 
spouse.  

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The Board notes that additional evidence was received in July 
1998 from the appellant regarding the claim for service 
connection for the cause of the veteran's death.  In March 
1999, the appellant submitted a timely notice of disagreement 
with the March 1998 rating action.  In a February 1999 rating 
action, the RO determined that new and material evidence had 
not been submitted to reopen the claim for service connection 
for the cause of the veteran's death.  However, the Board has 
characterized the issue as listed above in light of the fact 
that a timely notice of disagreement of the March 1998 rating 
action was submitted and that, accordingly, that decision did 
not become final.  


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, ___.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  Therefore, for these reasons, a remand is 
required.  

The veteran died in January 1998.  The death certificate 
listed the cause of death as severe peripheral vascular 
disease due to Parkinson's disease, hypertension and 
Alzheimer's disease.  No other significant conditions 
contributing to death were noted.  It is indicated that the 
veteran resided at a private nursing center at the time of 
his death.  An autopsy was not performed.  

At the time of the veteran's death, service connection was in 
effect for neuritis of the dorsum of the right and left feet.  

The appellant has submitted copies of treatment records from 
the nursing home where the veteran was residing at the time 
of his death.  The record also contains VA treatment records, 
which include a January 1998 VA hospital summary showing that 
the veteran was to be discharged to the nursing home.  The RO 
should obtain all additional records pertaining to treatment 
received by the veteran for his fatal conditions prior to his 
death.  All VA treatment records, not previously received, 
should also be obtained.  

The appellant also should be asked to submit evidence to 
support her assertion that service-connected disabilities 
either caused or contributed to the veteran's death.  

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The RO should take appropriate action 
to contact the appellant in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated the veteran 
for his fatal peripheral vascular 
disease, to include Parkinson's disease, 
hypertension and Alzheimer's disease, and 
his service-connected neuritis of the 
dorsum of both feet, following service.  
The appellant should be asked to identify 
any health care providers who might have 
treated the veteran prior to his death.  
After obtaining any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  This should include obtaining 
all records of treatment of the veteran 
during his final period of 
hospitalization, not previously obtained.  
All VA treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The RO should also afford the 
appellant an opportunity to provide 
additional argument and information to 
support her application for benefits.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This should include asking her 
to provide all competent evidence to 
support her assertion that the veteran 
died as the result of, or due to 
complications of a service-connected 
disability.  The appellant should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

3.  Following completion of the 
development requested above, the RO should 
review the appellant's claim.  The RO in 
this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  If any benefit sought on appeal 
remains denied, then the appellant and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	WILLIAM W. BERG
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


